 4:16-cr-03077-JMG-CRZ Doc # 142 Filed: 03/04/21 Page 1 of 1 - Page ID # 1166




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                          4:16-CR-3077

vs.                                                    JUDGMENT

ROBERT L. MAYFIELD,

                   Defendant.

      For the reasons stated in the accompanying Memorandum and Order,
the defendant's motions to vacate under 28 U.S.C. § 2255 (filing 133 and filing
136) are denied.


      Dated this 4th day of March, 2021.


                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge
